            Case 1:19-cv-03167-JTR                     ECF No. 17      filed 08/06/20      PageID.693 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                    for thH_                            EASTERN DISTRICT OF WASHINGTON

                                                       Eastern District of Washington
                                                                                                         Aug 06, 2020
                          STORMY R.,
                                                                                                              SEAN F. MCAVOY, CLERK

                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 1:19-CV-3167-JTR
  ANDREW M. SAUL, COMMISSIONER OF SOCIAL                              )
                SECURITY,                                             )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 13, is GRANTED IN PART. Defendant’s Motion for Summary
u
              Judgment, ECF No. 14, is DENIED. The matter is REMANDED to the Commissioner for additional proceedings
              consistent with this Court's Order at ECF No. 16.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   John T. Rodgers                                           on motions for summary judgment.




Date: August 6, 2020                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Pam Howard
                                                                                           %\ Deputy Clerk

                                                                            Pam Howard
